Title: Carolina Wilhelmina Haren van Hogendorp to John Adams, 8 February 1784
From: Hogendorp, Carolina Wilhelmina Haren van
To: Adams, John


        
          Monsieur
          La Haye Ce 8 Fevrier 1784
        
        Je N’ai pas l’honneur d’etre Connuë de Vous Mais la Cruelle inquiettude ou je Me trouve au Sujet de Mon fils M’enhardit a M’adresser a Vous Monsieur, Sauriez Vous Quelque Nouvelle du

Vaisseau de Guerre Le Erfprins Capne. Aberson a bord du Quel se trouve Mon Cher fils, Ce jeune homme auquel Vous accordates plus d’une audience au Mois de Mars passé—auquel Vous avez bien Voulu donner des letters de recommandation pour les Quelles marques de bonte de votre part Monsieur je Ne Suis pas Moins Sensible Que Si Mon Cher Enfant eut ete a Meme d’en faire Usage— Mais Helas Monsieur la Cruelle incertitude ou je Suis au sujet de Ce bon et brave Garcon de Ce digne fils Ne S’exprime pas, au Nom de Dieu Si Vous avez ou recevez Quelque Nouvelle relative a Ce Vaisseau faites Moi la Grace de Songer a Moi qui ai l’honneur d’etre avec Une estime tante particuliere / Monsieur / Votre tres humble / et affligée servante
        
          C: W: de HogendorpNee de Haren
        
       
        TRANSLATION
        
          Sir
          The Hague, 8 February 1784
        
        I have not the honor of being known to you, but the cruel apprehension in which I find myself on the subject of my son emboldens me to write to you, sir. Would you have any news about the warship the Erfprins, Captain Aberson, on board which is my dear son, the young man to whom you granted more than one audience last March, and to whom you were so kind as to give letters of recommendation. For such kindnesses on your part, sir, I am no less grateful than if my dear child were able to make use of them. But, alas, sir, the cruel uncertainty that I am in regarding this good and brave boy, this worthy son, cannot be expressed. In the name of God, if you have or if you receive any news related to this vessel, please do me the favor of thinking of the one who has the honor of being with a very particular esteem, sir, your very humble and afflicted servant
        
          C: W: de HogendorpNee de Haren
        
      